 

Exhibit 10.1

 

GUESS? CONTRIBUTION AGREEMENT

 

 

between

 

 

GUESS?, INC.,

 

as Trademark Originator

 

 

and

 

 

GUESS? IP HOLDER L.P.,

 

as IP Holder

 

 

Dated as of April 28, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I.

 

 

DEFINITIONS

 

SECTION 1.01

Definitions

 

 

ARTICLE II.

 

 

CONVEYANCE OF SUBJECT IP

 

SECTION 2.01

Conveyance of Guess? Trademarks

SECTION 2.02

Conveyance of Guess? Contributed License Agreements

SECTION 2.03

Filings

SECTION 2.04

Security Interests

 

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01

Representations and Warranties of Trademark Originator

SECTION 3.02

Representations and Warranties of IP Holder

SECTION 3.03

Representations and Warranties of Trademark Originator as to the Guess?
Contributed IP

 

 

ARTICLE IV.

 

 

COVENANTS OF TRADEMARK ORIGINATOR

 

SECTION 4.01

Covenants of Trademark Originator

 

 

ARTICLE V.

 

 

DELIVERY OF LIMITED PARTNERSHIP INTERESTS

 

SECTION 5.01

Delivery of Limited Partnership Interests

SECTION 5.02

Tax-Free Capital Contribution

 

 

ARTICLE VI.

 

 

MISCELLANEOUS PROVISIONS

 

SECTION 6.01

Indemnification

 

i

--------------------------------------------------------------------------------


 

SECTION 6.02

Amendment

SECTION 6.03

Protection of Right, Title and Interest to Guess? Contributed IP

SECTION 6.04

Assignment

SECTION 6.05

Merger or Consolidation of, or Assumption of the Obligations of, Trademark
Originator

SECTION 6.06

Governing Law

SECTION 6.07

Submission To Jurisdiction; Waivers

SECTION 6.08

Notices

SECTION 6.09

Severability of Provisions

SECTION 6.10

Further Assurances

SECTION 6.11

No Waiver; Cumulative Remedies

SECTION 6.12

Counterparts

SECTION 6.13

Third-Party Beneficiaries

SECTION 6.14

Headings

SECTION 6.15

Merger and Integration

SECTION 6.16

Force Majeure

SECTION 6.17

Nonpetition Covenants

SECTION 6.18

Interpretation

SECTION 6.19

Waiver of Jury Trial

 

 

Schedule A – Guess? Trademarks

Schedule B – Goodwill

Schedule C – Guess? Contributed License Agreements

Schedule D – Form of Trademark Assignment

Schedule E – Form of Instruction to Pay Into Lockbox Account

 

ii

--------------------------------------------------------------------------------


 

This GUESS? CONTRIBUTION AGREEMENT (this “Guess? Contribution Agreement”), is
dated as of April 28, 2003, by and between Guess?, Inc., a corporation organized
and existing under the laws of the State of Delaware, as the trademark
originator (in such capacity, the “Trademark Originator”), and Guess? IP Holder
L.P., a limited partnership organized under the laws of the State of Delaware,
as IP Holder.

 

RECITALS

 

WHEREAS, Trademark Originator desires to absolutely contribute, sell, assign,
convey, and transfer to IP Holder certain intellectual property and license
agreements in exchange for limited partnership interests in IP Holder; and

 

WHEREAS, IP Holder desires to acquire from Trademark Originator (i) a portfolio
of trademarks, including their underlying goodwill, and associated intellectual
property, and (ii) certain license agreements pursuant to which certain of such
trademarks and intellectual property are licensed to third parties, including
the right to receive royalty payments due to the licensor thereunder, but not
including the duties of Trademark Originator thereunder that are in the nature
of payment obligations or obligations to purchase from the licensees thereunder
any goods manufactured, sold, or distributed by such licensees;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, each party agrees as follows for the benefit of the other party and
for the benefit of IP Holder, the Issuer and the Indenture Trustee:

 

ARTICLE I.

 

DEFINITIONS

 

SECTION 1.01                    Definitions.  Certain capitalized terms used in
this Guess? Contribution Agreement that are not otherwise defined herein shall
have the meanings ascribed to them in Annex X as attached hereto, and the
following terms shall have the respective meanings set forth in this Section
1.01:

 

“Goodwill” means those tangible and intangible assets and information being
transferred pursuant to this Guess? Contribution Agreement that are identified
on Schedule B, which constitute all of the goodwill connected with the use of,
symbolized by, and embodied in the Guess? Trademarks necessary for IP Holder to
continue using the Guess? Trademarks in continuity with Trademark Originator’s
past practice.

 

“Guess? Contributed IP” means the Guess? Trademarks and the Guess? Contributed
License Agreements.

 

“Guess? Contributed License Agreements” means the specific trademark license
agreements being transferred pursuant to this Guess? Contribution Agreement, and
any amendment, modifications or extensions thereto, and all proceeds thereof and
payments thereunder, that are identified on Schedule C.

 

1

--------------------------------------------------------------------------------


 

 “Guess? Contributed License Agreement File” means, with respect to each Guess?
Contributed License Agreement:

 

(a)                                  the fully executed original of the Guess?
Contributed License Agreement; and

 

(b)                                 any and all other documents that Trademark
Originator or the Servicer, as the case may be, shall keep on file, in
accordance with its customary procedures, relating to such Guess? Contributed
License Agreement or the related Guess? Licensee, including any samples and
other materials provided pursuant to the Guess? Contributed License Agreement
terms.

 

“Guess? Licensee” means a Person who has licensed any of the Guess? Trademarks
by the execution and delivery of a Guess? Contributed License Agreement, or any
other Person who owes or may be liable for payments under such Guess?
Contributed License Agreement.

 

“Guess? Trademarks” means Trademark Originator’s domestic and foreign trademarks
and corresponding United States and foreign registrations and applications
therefor described in Section 2.01 and identified on Schedule A, including all
Goodwill.

 

“Licensees” means the Guess? Licensees and the Licensing Licensees.

 

“Schedule of Guess? Contributed License Agreements” means the schedule of Guess?
Contributed License Agreements described in Section 2.02 and attached as
Schedule C.

 

ARTICLE II.

 

CONVEYANCE OF GUESS? CONTRIBUTED IP

 

SECTION 2.01                    Conveyance of Guess? Trademarks.

 

(a)                                  Subject to the terms and conditions of this
Guess? Contribution Agreement, Trademark Originator hereby agrees to contribute,
sell, assign, convey, and transfer to IP Holder pursuant to this Guess?
Contribution Agreement and the trademark assignment agreement attached hereto as
Schedule D, and IP Holder agrees to acquire from Trademark Originator (subject
to Trademark Originator’s obligations hereunder), all right, title, and interest
in and to the Guess? Trademarks (including without limitation the right to bring
suit and recover damages for past or future infringement of the Guess?
Trademarks).

 

(b)                                 In connection with the foregoing
contribution, Trademark Originator agrees to record and file at the United
States Patent and Trademark Office and any necessary foreign equivalents, at its
own expense, the original executed trademark assignment set forth in Schedule D
to provide third parties with notice of the conveyance hereunder and to perfect
the assignment of the Guess? Trademarks to IP Holder within the applicable
timeframes required in each jurisdiction.

 

2

--------------------------------------------------------------------------------


 

(c)                                  In connection with the foregoing
contribution, Trademark Originator shall also provide IP Holder, its successors,
assigns, or other legal representatives, cooperation and assistance at IP
Holder’s request and expense (including, but not limited to, the execution and
delivery of any and all affidavits, declarations, oaths, assignments, powers of
attorney, or other documentation as may be reasonably required) in:

 

(i)                                     the preparation and prosecution of any
applications for registration or any applications for renewal of a registration
covering the Guess? Trademarks;

 

(ii)                                  the prosecution or defense of any
trademark office proceedings, infringement proceedings, or other proceedings
that may arise in connection with any of the Guess? Trademarks, including, but
not limited to, testifying as to any facts relating to the Guess? Trademarks or
this Guess? Contribution Agreement;

 

(iii)                               obtaining any additional trademark
protection reasonably appropriate that may be secured under the laws now or
hereafter in effect in the United States or any other jurisdiction for the
Guess? Trademarks; and

 

(iv)                              the implementation or perfection of this
Guess? Contribution Agreement.

 

SECTION 2.02                    Conveyance of Guess? Contributed License
Agreements.

 

(a)                                  Subject to the terms and conditions of this
Guess? Contribution Agreement, Trademark Originator hereby contributes, sells,
assigns, conveys, and transfers to IP Holder pursuant to this Guess?
Contribution Agreement, and IP Holder hereby accepts from Trademark Originator
(subject to Trademark Originator’s obligations hereunder):

 

(i)                                     all right, title, and interest of
Trademark Originator in and to the Guess? Contributed License Agreements, and
all monies due or to become due thereon or paid thereunder by the Guess?
Licensees (other than any duties of Trademark Originator thereunder that are in
the nature of payment obligations or obligations to purchase from licensees
thereunder any goods manufactured, sold, or distributed by such licensees),
including, without limitation, in the case of any Guess? Contributed License
Agreement, the provisions which reserve to Trademark Originator the right to
consent to or withhold consent from any licensee with respect to retail sales of
goods produced thereunder or sales of goods produced thereunder to specific
stores or distribution channels, the right to give or withhold such consent and
the right to delegate the giving or withholding of such consent to an agent of
IP Holder; and

 

(ii)                                  all proceeds of the foregoing.

 

(b)                                 In connection with the foregoing
contribution, Trademark Originator further agrees, at its own expense, (i) to
annotate and indicate in its master computer records (including backup files)
that the Guess? Contributed License Agreements have been transferred to IP
Holder pursuant to this Guess? Contribution Agreement, (ii) to deliver to IP
Holder a true and complete list of all the Guess? Contributed License
Agreements, identified by the name of

 

3

--------------------------------------------------------------------------------


 

the Guess? Licensee, which list shall be marked as Schedule C to this Guess?
Contribution Agreement and is hereby incorporated into and made a part of this
Guess? Contribution Agreement, (iii) to deliver the Guess? Contributed License
Agreement Files to or upon the order of IP Holder, (iv) to provide any notices
and to execute any assignment agreements necessary under the UCC or the laws of
any state or foreign jurisdiction to give the Guess? Licensees notice of the
change in licensor or otherwise to effect properly the conveyance of the Guess?
Contributed License Agreements, and (v) to deliver to each licensee with respect
to a Guess? Contributed License an instruction to make all future payment of
Royalty Receivables to the Lockbox Account in a form substantially the same as
that set forth in Schedule E hereto.

 

(c)                                  In connection with the foregoing
contribution, IP Holder hereby expressly agrees to assume the obligations of
Trademark Originator as licensor under each of the Guess? Contributed License
Agreements (except for those obligations retained by Trademark Originator as
described in clause (a)(i) of this Section 2.02).

 

SECTION 2.03                    Filings.  Trademark Originator agrees, at its
own expense, to cause all financing statements and continuation statements
(including, but not limited to, filings under the UCC and relevant foreign
equivalents), this Guess? Contribution Agreement and all amendments hereto, and
any other documents necessary to provide third parties with notice of IP
Holder’s right, title, and interest to the Guess? Contributed IP to be promptly
recorded, registered, and filed, and at all times to be kept recorded,
registered, and filed, all in such manner and in such places as may be required
by law fully to preserve and protect the right, title, and interest of IP Holder
to the Guess? Contributed IP.  Trademark Originator shall deliver to IP Holder
file-stamped copies of, or filing receipts for, any document recorded,
registered, or filed as provided above as soon as available following such
recording, registration, or filing.  IP Holder shall cooperate fully with
Trademark Originator in connection with the obligations set forth in this
section and shall execute any and all documents reasonably required to fulfill
the intent of this section.

 

SECTION 2.04                    Security Interests.  It is the intention of the
parties that each of the contributions of assets from Trademark Originator to IP
Holder as contemplated by Sections 2.01 and 2.02 hereof will constitute an
absolute transfer and assignment, and that the beneficial interest in and title
to the Guess? Contributed IP shall not be property of Trademark Originator’s
estate in the event of the filing of a bankruptcy petition by or against
Trademark Originator under any bankruptcy law, and that the Guess? Contributed
License Agreements will not be deemed “executory contracts” that Trademark
Originator (or the trustee in bankruptcy for Trademark Originator) can reject in
a bankruptcy or insolvency proceeding.  However, if the transfer of any of the
Guess? Contributed IP is deemed to be other than an absolute assignment, the
parties intend that all filings described in Section 2.03 shall give IP Holder a
first priority perfected security interest in, to, and under the Guess?
Contributed IP.  This Guess? Contribution Agreement shall be deemed to be the
grant of a security interest in the Guess? Contributed IP from Trademark
Originator to IP Holder, and IP Holder shall have all the rights, powers, and
privileges of a secured party under the UCC.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01                    Representations and Warranties of Trademark
Originator.

 

(a)                                  Trademark Originator hereby represents and
warrants to IP Holder that:

 

(i)                                     Organization and Good Standing. 
Trademark Originator is duly organized and validly existing as a corporation in
good standing under the laws of the State of Delaware, and has power and
authority to own its properties and to conduct its business as such properties
are currently owned and such business is presently conducted, and has corporate
power, authority, and legal right to acquire, own, and convey the Guess?
Contributed IP.

 

(ii)                                  Due Qualification.  Trademark Originator
is duly qualified to do business as a foreign corporation in good standing, and
has obtained all necessary licenses and approvals in all jurisdictions in which
the ownership or lease of property or the conduct of its business requires such
qualifications and where the failure to so qualify would have a Material Adverse
Effect.

 

(iii)                               Power and Authority.  Trademark Originator
has the corporate power and authority to execute and deliver this Guess?
Contribution Agreement and to carry out its terms; and the execution, delivery
and performance of this Guess? Contribution Agreement has been duly authorized
by Trademark Originator by all necessary corporate action.

 

(iv)                              Financial Condition.  Trademark Originator’s
financial condition is fairly stated in its most recent public filings and,
since the date of publication of its most recent financial statements, there has
been no material adverse change in Trademark Originator’s financial condition,
operation, or prospects.  Trademark Originator has no unfunded pension
liabilities.

 

(v)                                 Binding Obligation.  This Guess?
Contribution Agreement constitutes a legal, valid, and binding obligation of
Trademark Originator, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting creditors’ rights generally, or by
general principles of equity.

 

(vi)                              No Violation.  The consummation of the
transactions contemplated by this Guess? Contribution Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the articles of incorporation or bylaws of
Trademark Originator, or conflict with or breach any of the material terms or
provisions of, or constitute (with or without notice or lapse of time) a default
under, any indenture, agreement, or other instrument to

 

5

--------------------------------------------------------------------------------


 

which Trademark Originator is a party or by which it is bound; nor result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of its
properties pursuant to the terms of any such indenture, agreement, or other
instrument; nor violate any law or, to the best of Trademark Originator’s
knowledge, any order, rule, or regulation applicable to Trademark Originator of
any court or of any federal, state, or foreign regulatory body, administrative
agency, or other governmental instrumentality having jurisdiction over Trademark
Originator or its properties, which breach, default, conflict, lien, or
violation would have a Material Adverse Effect.

 

(vii)                           No Proceedings.  There is no action, suit, or
proceeding before or by any court or governmental agency or body, domestic or
foreign, now pending or, to Trademark Originator’s knowledge, threatened,
against or affecting Trademark Originator: (i) asserting the invalidity of this
Guess? Contribution Agreement, (ii) seeking to prevent the consummation of any
of the transactions contemplated by this Guess? Contribution Agreement, or (iii)
seeking any determination or ruling that might materially and adversely affect
the performance by Trademark Originator of its obligations under, or the
validity or enforceability of, this Guess? Contribution Agreement.

 

(viii)                        Solvency.  Trademark Originator is, and
immediately after giving effect to the transactions contemplated by this Guess?
Contribution Agreement and the other Transaction Documents will be, solvent.

 

(ix)                                No Consents.  Subject to Section
3.03(a)(xiii), no consent, approval, or order of, or filing with, any court or
governmental body is required to be obtained or made by Trademark Originator for
the consummation of the transactions in the manner contemplated by this Guess?
Contribution Agreement, except such as have been obtained as of the Closing Date
or such as may be required under state securities laws.

 

(x)                                   Taxes.  Trademark Originator has filed, or
caused to be filed, in a timely manner all tax returns, reports and declarations
that are required to be filed by them or any of them.  All information in such
tax returns, reports, and declarations is complete and accurate in all material
respects.  Trademark Originator has paid or caused to be paid all taxes due and
payable or claimed due and payable in any assessment received by it, except
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to Trademark Originator and with
respect to which adequate reserves have been set aside on its books.  Adequate
provision has been made for the payment of all accrued and unpaid federal,
state, county, local, foreign, and other taxes whether or not due and payable
and whether or not disputed.

 

(xi)                                Non-Contravention.  The execution, delivery
and performance of this Guess? Contribution Agreement in accordance with its
terms and the consummation of the transactions contemplated hereby by Trademark
Originator

 

6

--------------------------------------------------------------------------------


 

do not and will not (i) require the consent or approval of any Person, except
for such consents and approvals as have already been obtained and (ii) violate
any applicable laws.

 

(xii)                             Governmental Regulation.   Trademark
Originator is not required to obtain any consent, approval, authorization,
permit or license from, or effect any filing or registration with any
Governmental Authority in connection with the execution, delivery and
performance of this Guess? Contribution Agreement in accordance with its terms
other than filings intended to perfect the security interest granted hereunder.

 

(xiii)                          State of Organization.  As of the date hereof,
Trademark Originator is incorporated under the laws of the State of Delaware.

 

(b)                                 The representations and warranties set forth
in this Section 3.01 will survive the conveyance of the Guess? Contributed IP by
Trademark Originator to IP Holder pursuant to this Guess? Contribution
Agreement.  Upon discovery by Trademark Originator or IP Holder of a breach of
any of the foregoing representations and warranties or the occurrence of a
materially adverse event directly affecting the enforceability of this Guess?
Contribution Agreement, the party discovering such breach or event shall give
prompt written notice to the other and the Indenture Trustee.

 

SECTION 3.02                    Representations and Warranties of IP Holder.

 

(a)                                  IP Holder hereby represents and warrants to
Trademark Originator that:

 

(i)                                     Organization and Good Standing.  IP
Holder is duly organized and validly existing as a limited partnership in good
standing under the laws of the State of Delaware, and has the power, authority,
and legal right to acquire and own the Guess? Contributed IP.

 

(ii)                                  Due Qualification.  IP Holder is duly
qualified to do business as a foreign limited partnership in good standing, and
has obtained all necessary licenses and approvals in all jurisdictions in which
the ownership of the Guess? Contributed IP or the conduct of its business
requires such qualifications and where the failure to so qualify would have a
Material Adverse Effect.

 

(iii)                               Power and Authority.  IP Holder has the
power and authority to execute and deliver this Guess? Contribution Agreement
and to carry out its terms; IP Holder has full power and authority to acquire
and own the Guess? Contributed IP and has duly authorized such acquisition; and
the execution, delivery, and performance of this Guess? Contribution Agreement
has been duly authorized by IP Holder by all necessary action.

 

(iv)                              Binding Obligation.  This Guess? Contribution
Agreement constitutes a legal, valid, and binding obligation of IP Holder,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency,

 

7

--------------------------------------------------------------------------------


 

reorganization, moratorium, and other similar laws affecting creditors’ rights
generally or by general principles of equity.

 

(v)                                 No Violation.  The consummation of the
transactions contemplated by this Guess? Contribution Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (with or without notice or
lapse of time) a default under, the certificate of limited partnership or
limited partnership agreement of IP Holder, or conflict with or breach any of
the material terms or provisions of, or constitute (with or without notice or
lapse of time) a default under, any indenture, agreement, or other instrument to
which IP Holder is a party or by which it is bound; nor result in the creation
or imposition of any Lien (other than Permitted Liens) upon any of its
properties pursuant to the terms of any such indenture, agreement, or other
instrument; nor violate any law or, to the best of IP Holder’s knowledge, any
order, rule, or regulation applicable to IP Holder of any court or of any
federal, state, or foreign regulatory body, administrative agency, or other
governmental instrumentality having jurisdiction over IP Holder or its
properties, which breach, default, conflict, Lien, or violation would have a
Material Adverse Effect.

 

(vi)                              No Proceedings.  There is no action, suit, or
proceeding before or by any court or governmental agency or body, domestic or
foreign, now pending or, to IP Holder’s knowledge, threatened, against or
affecting IP Holder: (i) asserting the invalidity of this Guess? Contribution
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Guess? Contribution Agreement, or (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by IP Holder of its obligations under, or the validity or
enforceability of, this Guess? Contribution Agreement.

 

(vii)                           No Consents.  No consent, approval, or order of,
or filing with, any court or governmental body is required to be obtained or
made by IP Holder for the consummation of the transactions in the manner
contemplated by this Guess? Contribution Agreement, except such as have been
obtained as of the Closing Date or such as may be required under state
securities laws.

 

(viii)                        Taxes.  IP Holder has filed, or caused to be
filed, in a timely manner all tax returns, reports and declarations that are
required to be filed by them or any of them.  All information in such tax
returns, reports, and declarations is complete and accurate in all material
respects.  IP Holder has paid or caused to be paid all taxes due and payable or
claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to IP Holder and with respect to which adequate
reserves have been set aside on its books.  Adequate provision has been made for
the payment of all accrued and unpaid federal, state, county, local, foreign,
and other taxes whether or not due and payable and whether or not disputed.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The representations and warranties set forth
in this Section 3.02 shall survive the conveyance of the Guess? Contributed IP
by Trademark Originator to IP Holder pursuant to this Guess? Contribution
Agreement.  Upon discovery by Trademark Originator or IP Holder of a breach of
any of the foregoing representations and warranties or the occurrence of an
event that materially and adversely affects the interests of IP Holder (or any
assignee thereof) in the Guess? Contributed IP, the party discovering such
breach or event shall give prompt written notice to the other and the Indenture
Trustee.

 

SECTION 3.03                    Representations and Warranties of Trademark
Originator as to the Guess? Contributed IP.

 

(a)                                  Trademark Originator hereby represents and
warrants that:

 

(i)                                     Characteristics of Licenses.  Each
Guess? Contributed License Agreement (A) is an Eligible License Agreement, (B)
has been fully and properly executed by the parties thereto, and (C) contains
customary enforceable provisions such that the rights and remedies of the
licensor shall be adequate for IP Holder or its agent to enforce the Guess?
Contributed License Agreement and protect its ownership and control over the
Guess? Trademarks.

 

(ii)                                  Schedule of Licenses.  The information set
forth in the Schedule of Guess? Contributed License Agreements is true and
correct in all material respects.

 

(iii)                               Compliance with Law.  Each of the Guess?
Contributed License Agreements, and the assignment and contribution thereof
pursuant to this Guess? Contribution Agreement, complies in all material
respects with all requirements of applicable federal, state, local, and foreign
laws, and regulations thereunder.

 

(iv)                              Binding Obligation.  Each of the Guess?
Contributed License Agreements, and the assignment and contribution thereof
pursuant to this Guess? Contribution Agreement,  constitutes the legal, valid,
and binding payment obligation of the related Guess? Licensee, enforceable in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

 

(v)                                 No Consent.  No consent of any Guess?
Licensee is required in connection with the execution, delivery, and performance
of this Guess? Contribution Agreement, except as has been obtained.

 

(vi)                              No Bankrupt Licensees.  To the knowledge of
Trademark Originator, none of the Guess? Licensees is presently the subject of a
bankruptcy proceeding or is insolvent.

 

9

--------------------------------------------------------------------------------


 

(vii)                           No Government Licensees.  None of the Guess?
Licensees is a local, state or federal domestic or foreign government, or an
agency, department, or instrumentality thereof.

 

(viii)                        Licenses in Force, No Amendments.  None of the
Guess? Contributed License Agreements has been terminated, rescinded, amended or
modified except as is indicated on the attached Schedule C.

 

(ix)                                No Defenses.  No Guess? Licensee has any
right of rescission, setoff, counterclaim, or defense under any Guess?
Contributed License, nor has any been asserted or threatened.

 

(x)                                   Good Title; Liens.  The Guess? Contributed
IP has not been sold, transferred, assigned, or pledged by Trademark Originator
to any Person other than IP Holder, and Trademark Originator is the licensor
under each of the Guess? Contributed License Agreements and has good and
marketable title to the Guess? Trademarks free and clear of any Lien (other than
Permitted Liens), claim or encumbrance of any Person.  Immediately upon the
transfer and assignment thereof to IP Holder, IP Holder will be the licensor
under each of the Guess? Contributed License Agreements and will have good and
marketable title to the Guess? Trademarks, free and clear of all Liens and
rights of others (other than Permitted Liens).

 

(xi)                                Perfected Liens.  This Guess? Contribution
Agreement creates a valid and continuing security interest (as defined in the
UCC) in the Guess? Contributed IP in favor of IP Holder, which security interest
is prior to all other Liens (other than Permitted Liens), and is enforceable as
such as against creditors of and purchasers from Trademark Originator.

 

(xii)                             General Intangibles.  The Guess? Contributed
IP constitutes “general intangibles” within the meaning of the UCC.

 

(xiii)                          All Filings Made.  Trademark Originator has
caused or will have caused the filing of all appropriate financing statements
and other filings (including, but not limited to, UCC filings (and relevant
foreign equivalents) and trademark filings (with the United States Patent and
Trademark Office and relevant foreign equivalents)) in the proper filing office
in the appropriate jurisdictions under applicable law in order to perfect the
security interest in the Guess? Contributed IP granted to IP Holder hereunder,
or as otherwise necessary in any jurisdiction to provide third parties with
notice of the transfers and assignments herein contemplated and to perfect the
absolute conveyance of the Guess? Contributed IP from Trademark Originator to IP
Holder on the Closing Date, and no other consent, approval, or order of, or
filing with, any court or governmental body is required to be obtained or made
by Trademark Originator for the consummation of the transactions in the manner
contemplated by this Guess? Contribution Agreement, except such as have been
obtained as of the Closing Date or such as

 

10

--------------------------------------------------------------------------------


 

may be required under state securities laws; provided, however, that if (A) any
filing or trademark filing is not accepted by the relevant governmental
authority or is not effective to provide such notice or to perfect such
conveyance, and (B) such nonacceptance or ineffectiveness would not have a
Material Adverse Effect, then such event will not constitute a breach of this
covenant.

 

(xiv)                         Priority.  Other than the security interest
granted to IP Holder pursuant to this Guess? Contribution Agreement, Trademark
Originator has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Guess? Contributed IP.  Trademark Originator has
not authorized the filing of and is not aware of any financing statements
against Trademark Originator that include a description of collateral covering
the Guess? Contributed IP other than any financing statement relating to the
security interest granted to IP Holder hereunder or that has been terminated. 
Trademark Originator is not aware of any judgment or tax lien filings against
Trademark Originator.

 

(xv)                            Lawful Assignment.  The contribution, transfer,
and assignment of the Guess? Contributed IP under this Guess? Contribution
Agreement and the related assignments are not unlawful, void, or voidable
pursuant to the laws or statutes of any jurisdiction, nor will they result in a
breach, default, conflict, lien, violation of, or material adverse effect upon,
any of the Guess? Contributed IP.

 

(xvi)                         Validity.  The Guess? Trademarks are valid,
subsisting, enforceable, and have not been abandoned in any applicable
jurisdiction.

 

(xvii)                      No Infringement.  The Guess? Trademarks do not
violate the trademark rights of any third party and there is no action or
proceeding pending or threatened alleging that the Guess? Trademarks infringe
upon the rights of any third party.

 

(xviii)                   No Adverse Judgments.  No domestic or foreign court,
tribunal, or other official governmental authority, including the United States
Patent and Trademark Office or any foreign equivalent, has entered a holding,
judgment, or decision canceling or otherwise limiting Trademark Originator’s
interest in the Guess? Contributed IP.

 

(xix)                           No Pending Actions.  No action or proceeding is
pending or, to Trademark Originator’s knowledge, threatened, seeking to limit,
cancel, or question the validity of any material portion of the Guess?
Contributed IP or of Trademark Originator’s ownership interest therein, that if
adversely determined would have a Material Adverse Effect.

 

(xx)                              No Waivers.  No material provision of a Guess?
Contributed License Agreement has been waived in such a manner that such Guess?
Contributed License Agreement fails to meet all of the other representations and
warranties made by Trademark Originator herein with respect thereto.

 

11

--------------------------------------------------------------------------------


 

(xxi)                           No Delinquency.  None of the Royalty Receivables
payable under any of the Guess? Contributed Licenses is thirty (30) or more days
past due as of the date hereof.

 

(xxii)                        Past Defaults.  No material default has occurred
with respect to any of the Guess? Contributed Licenses which has not been cured
by the related licensee as of the date hereof.

 

(xxiii)                     Other Defaults.  The execution and implementation of
this Guess? Contribution Agreement will not result in the breach of any
conditions or constitute a default (with or without notice or lapse of time or
both) under any license or agreement constituting any portion of the Guess?
Contributed IP or to which any of the Guess? Contributed IP is subject.  Neither
Trademark Originator nor any person, firm or corporation associated with or
deriving rights in any Guess? Contributed IP through or from Trademark
Originator is in default of any applicable agreement constituting a portion of
the Guess? Contributed IP.

 

(xxiv)                    Advances.  No advances or other charges heretofore
received by Trademark Originator in connection with the Guess? Contributed IP
remain recoupable from any Royalty Receivables by Guess? on or after the Closing
Date, regardless of when advanced or earned.

 

(xxv)                       Bulk Transfers.  Trademark Originator’s transfer and
assignment of the Guess? Contributed IP hereunder is not subject to the
provisions of the UCC relating to bulk transfers.

 

(xxvi)                    Quality Control.  Through the Closing Date, Trademark
Originator has examined, monitored and otherwise policed the activities of the
Guess? Licensees in a manner and to an extent necessary and sufficient to
prevent the abandonment of any Subject Trademark.

 

(b)                                 The representations and warranties set forth
in this Section 3.03 shall speak as of the execution and delivery of this Guess?
Contribution Agreement, but shall survive the transfer, conveyance, and
assignment of the Guess? Contributed IP to IP Holder.  So long as any Notes are
outstanding, Trademark Originator agrees that (i) each representation and
warranty made by Trademark Originator pursuant to Sections 3.03(a)(xi), (xii),
(xiii) and (xiv) shall survive, and (ii) Trademark Originator shall not waive,
by course of conduct or in writing, any of such representations and warranties. 
Upon discovery by Trademark Originator or IP Holder (including by receipt of
notice thereby from any other Person with respect thereto) of a breach of any of
the foregoing representations and warranties or the occurrence of an event that
materially and adversely affects the interests of IP Holder (or any assignee
thereof) in the Guess? Contributed IP, the party discovering such breach or
event shall give prompt written notice to the other and the Indenture Trustee.

 

(c)                                  Trademark Originator hereby indemnifies and
holds harmless IP Holder for any and all actual costs, expenses, losses, claims,
damages, injury, and liabilities suffered by

 

12

--------------------------------------------------------------------------------


 

IP Holder to the extent such actual cost, expense, loss, claim, damage, injury,
or liability results from any breach by Trademark Originator of the
representations and warranties set forth in this Section 3.03, or results from
any infringement contemplated by Section 3.03(a)(xvii) or a licensee being
bankrupt as of the Closing Date, with or without the knowledge of Trademark
Originator.

 

ARTICLE IV.

 

COVENANTS OF TRADEMARK ORIGINATOR.

 

SECTION 4.01                    Covenants of Trademark Originator.  Trademark
Originator hereby covenants that:

 

(a)                                  Transaction Documents; Guess? Contributed
License Agreements.  Trademark Originator will perform all of its obligations
under, and otherwise comply with the terms of the Transaction Documents
(including, without limitation, the Servicing Agreement), and will notify IP
Holder, the Issuer and the Indenture Trustee if it becomes aware of (i) any
breach under the Transaction Documents by any party thereto, or (ii) any claimed
breach, right of offset, or other material claim made or brought by any Guess?
Licensee.

 

(b)                                 Material Agreements.  The Trademark
Originator will not extend, amend, or modify any Guess? Contributed License
Agreement or, as licensee of the Guess? Trademarks under the Guess? License
Agreement, enter into a license of any Guess? Trademarks, in any manner that
would (i) impair the enforceability of the Subject License Agreements or
materially adversely affect the ability or right of IP Holder to collect the
Royalty Receivables, or (ii) if after taking such action, the Prospective
Coverage Ratio (calculated on a pro forma basis) would not be greater than or
equal to 110% or, if the Prospective Coverage Ratio is already equal to or
lesser than 110%, the Prospective Coverage Ratio (calculated on a pro forma
basis) would not be greater than the Prospective Coverage Ratio before taking
such action, decrease the amount of the Royalty Receivables, or decrease the
value of the Guarantee Collateral.

 

(c)                                  Security Interests.  Except for the
conveyances hereunder, Trademark Originator will not sell, pledge, assign, or
transfer to any other Person, or grant, create, incur, assume, or suffer to
exist any Lien (other than Permitted Liens) on any piece of the Guess?
Contributed IP, whether now existing or hereafter created, or any interest
therein.  Trademark Originator will immediately notify IP Holder and the
Indenture Trustee of the existence of any Lien (other than Permitted Liens) on
any piece of the Guess? Contributed IP, and Trademark Originator shall defend
the right, title, and interest of IP Holder in, to, and under the Guess?
Contributed IP, whether now existing or hereafter created, against all claims of
third parties claiming through or under Trademark Originator.

 

(d)                                 Delivery of Payments.  Trademark Originator
agrees to deliver in kind upon receipt to the Servicer (if other than Trademark
Originator) any and all payments received by Trademark Originator of royalties
under the Guess? Contributed License Agreements as soon as practicable (but in
any event within two Business Days) after receipt thereof by Trademark
Originator from and after the Closing Date.

 

13

--------------------------------------------------------------------------------


 

(e)                                  No Impairment.  Trademark Originator shall
take no action, nor omit to take any action, that would impair the rights of IP
Holder in the Guess? Contributed IP, nor shall it reschedule, revise, offset, or
defer payments due on any Guess? Contributed License Agreement if any such
action would have a Material Adverse Effect.  In the event that any state
trademarks containing the “Guess?” name are not effectively transferred to IP
Holder in connection with the contribution contemplated by Section 2.01,
Trademark Originator shall promptly cause any such state trademarks to be
transferred or cancelled.  Nothing contained in this Section 4.01(e) shall limit
the rights and duties of the Trademark Originator in its capacity as Servicer or
of any party with respect to Downstreaming that is permitted under the
Transaction Documents.

 

(f)                                    Indemnity; Continued Performance. 
Trademark Originator hereby indemnifies and holds harmless IP Holder for any and
all actual costs, expenses, losses, claims, damages, injury, and liabilities
relating to any payments due by the licensor, or offsets against payments due by
any Licensee, under any of the Guess? Contributed License Agreements or the
Licensing Contributed License Agreements.  For the avoidance of doubt, the
parties hereto intend that if IP Holder repurchases any Royalty Receivables from
the Issuer in connection with a breach of a representation or warranty by IP
Holder in the Receivables Contribution Agreement that is the same as or
substantially similar to any representation or warranty of the Trademark
Originator herein contained or of Licensing contained in the Licensing
Contribution Agreement, the foregoing indemnity includes an undertaking by
Trademark Originator promptly to pay over to IP Holder an amount equal to the
related Repurchase Price; provided that the parties hereto agree that any
portion of such amount paid by Trademark Originator equal to the then-fair
market value of the Royalty Receivables so repurchased by IP Holder will
constitute a non-recourse loan (which shall bear interest at the rate of
interest applicable to the Notes) made to IP Holder that is fully subordinated
to IP Holder’s obligations under the Guarantee and under the Receivables
Contribution Agreement, that is repayable only from amounts that are freely
distributable by IP Holder to Trademark Originator pursuant to the Transaction
Documents and that represent amounts distributed to IP Holder by Issuer in
accordance with the Indenture and the operating agreement of the Issuer or from
amounts paid to IP Holder pursuant the Guess? License Agreement or any license
that is not a Subject License Agreement.

 

ARTICLE V.

 

DELIVERY OF LIMITED PARTNERSHIP INTERESTS

 

SECTION 5.01                    Delivery of Limited Partnership Interests.  The
execution of this Guess? Contribution Agreement and all other Transaction
Documents, the completion of all filings contemplated hereunder and thereunder,
and the performance of the parties’ obligations hereunder and thereunder, shall
be concurrent with and shall be against delivery of the increased capital
account balance representing the partnership interests of IP Holder that are
designated as limited partnership interests (as opposed to general partnership
interests) to Trademark Originator.

 

SECTION 5.02                    Tax-Free Capital Contribution.  It is the
express intent of the parties hereto that the contributions set forth herein be
characterized as tax-free capital contributions

 

14

--------------------------------------------------------------------------------


 

within the meaning of Section 721 of the Internal Revenue Code of 1986, as
amended, and that the related cash distributions on account of the Notes not be
treated as part of a “disguised sale” of the assets contributed to IP Holder,
but rather be characterized, for tax purposes, as a borrowing against such
assets within the meaning of Sections 1.707-5(b) and 1.707-5(f) (Ex. 11) of the
Treasury Regulations.

 

ARTICLE VI.

 

MISCELLANEOUS PROVISIONS

 

SECTION 6.01                    Indemnification.  Trademark Originator shall
indemnify and hold harmless IP Holder, the Issuer, the Indenture Trustee, and
the Noteholders (the “Indemnified Parties”) from and against any and all costs,
expenses, losses, claims, damages, injury, and liabilities to the extent that
such cost, expense, loss, claim, damage, or liability arose out of, and was
imposed upon such Person as a result of the transactions contemplated by this
Guess? Contribution Agreement through the willful misconduct or gross negligence
of Trademark Originator in the performance of its duties under this Guess?
Contribution Agreement, by reason of reckless disregard of its obligations and
duties under this Guess? Contribution Agreement, or by breach of its
representations and warranties under this Guess? Contribution Agreement,
including, but not limited to, any judgment, award, settlement, reasonable
attorneys’ fees, and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding, or claim; provided,
however, that Trademark Originator shall not indemnify any such Person if such
acts, omissions or alleged acts or omissions constitute gross negligence or
willful misconduct by IP Holder, the Issuer, the Indenture Trustee, or any
Noteholders.  In case any such action is brought against a party indemnified
under this Section 6.01 and it notifies Trademark Originator of the commencement
thereof, Trademark Originator will assume the defense thereof, with counsel
reasonably satisfactory to such indemnified party (who may be counsel to
Trademark Originator unless there is an unwaivable conflict of interest as
evidenced by an Opinion of Counsel stating such), and Trademark Originator will
not be liable to such indemnified party under this section for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof, other than reasonable costs of investigation.  This
indemnity is in addition to any other indemnity from the Trademark Originator
set forth herein.

 

The Trademark Originator will be liable for settlement of any claim made against
any Indemnified Party that is made with the Trademark Originator’s written
consent, which consent will not be unreasonably withheld.  The Trademark
Originator will not, with out the prior written consent of the Indemnified
Parties, which consent will not be unreasonably withheld, settle or compromise
any claim, or permit a default under or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent includes, as an
unconditional term thereof, the giving by the claimant to the applicable
Indemnified Party of an unconditional release from all liability in respect
thereof.

 

15

--------------------------------------------------------------------------------


 

SECTION 6.02                    Amendment.  This Guess? Contribution Agreement
may be amended from time to time by IP Holder and Trademark Originator only in
accordance with Section 3.13 of the Indenture.

 

SECTION 6.03                    Protection of Right, Title and Interest to
Guess? Contributed IP.

 

(a)                                  Trademark Originator at its expense shall
cause this Guess? Contribution Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering IP Holder’s right, title, and interest to the Guess?
Contributed IP to be promptly recorded, registered, and filed, and at all times
to be kept recorded, registered, and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the right, title
and interest of IP Holder hereunder to all of the Guess? Contributed IP. 
Trademark Originator shall deliver to IP Holder file-stamped copies of, or
filing receipts for, any document recorded, registered, or filed as provided
above as soon as available following such recording, registration, or filing. 
IP Holder shall cooperate fully with Trademark Originator in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this subsection.

 

(b)                                 Within 30 days after Trademark Originator
makes any change in (i) its location of organization under Section 9-307(e) of
the UCC, or (ii) its name, identity, or corporate structure that would make any
financing statement or continuation statement filed in accordance with Section
6.03(a) or in Section 2.03 seriously misleading within the meaning of Section
9-507 or 9-508 of the UCC as in effect in the applicable state, Trademark
Originator shall give IP Holder notice of any such change and shall execute and
file such financing statements or amendments as may be necessary to continue the
perfection of IP Holder’s security interest in the Guess? Contributed IP and the
proceeds thereof.

 

SECTION 6.04                    Assignment.  Neither party to this Guess?
Contribution Agreement may assign any of its rights, duties, or obligations
hereunder except as contemplated by this section, the Indenture, the Receivables
Contribution Agreement, the Servicing Agreement, the Guess? License Agreement,
the Guess? Contributed License Agreements, and the Guarantee; provided, however,
that simultaneously with the execution and delivery of this Guess? Contribution
Agreement, IP Holder shall assign all of its right, title, and interest herein
to the proceeds from the Subject License Agreements to the Issuer and shall
pledge the Subject IP pursuant to the Receivables Contribution Agreement, and
the parties hereto acknowledge that the Issuer will pledge all of the foregoing
and certain other property to the Indenture Trustee for the benefit of any
Noteholders as provided in the granting clause of the Indenture, to which
transfer, assignment, and pledge Trademark Originator hereby expressly
consents.  Trademark Originator agrees to perform its obligations hereunder for
the benefit of the Issuer, and agrees that the Indenture Trustee may enforce the
provisions of this Guess? Contribution Agreement, exercise the rights of IP
Holder and enforce the obligations of Trademark Originator hereunder as they
relate to the Subject IP and the Royalty Receivables without the consent of IP
Holder; provided, however, that the parties hereto, and all assignees hereof
acknowledge and agree or, by taking assignment of any of the benefits hereof,
are deemed to acknowledge and agree, that all remedial actions permitted to be
taken under this Guess? Contribution Agreement and the other Transaction
Documents are subject to the provisions of Sections 4.02(c) of the Guess?
License

 

16

--------------------------------------------------------------------------------


 

Agreement, Sections 2.02(d) and 6.03(f) of the Servicing Agreement, Section 5.6
of the Indenture, Section 5.2(d) of the Receivables Contribution Agreement, and
Section 6.6 of the Guarantee.

 

SECTION 6.05                    Merger or Consolidation of, or Assumption of the
Obligations of, Trademark Originator.

 

(a)                                  Trademark Originator shall not consolidate
with or merge into any other corporation or convey or transfer its properties
and assets substantially as an entirety to any Person, unless:

 

(i)                                     the corporation formed by such
consolidation or into which Trademark Originator is merged or the Person which
acquires by conveyance or transfer the properties and assets of Trademark
Originator substantially as an entirety shall be organized and existing under
the laws of the United States or any State or the District of Columbia, and, if
Trademark Originator is not the surviving entity, shall expressly assume, by an
agreement supplemental hereto, executed and delivered to IP Holder and the
Issuer, in form reasonably satisfactory to IP Holder and the Issuer, the
performance of every covenant and obligation of Trademark Originator hereunder
and, prior to the Termination Date, shall benefit from all the rights granted to
Trademark Originator hereunder in all material respects; and

 

(ii)                                  Trademark Originator shall have delivered
to IP Holder and the Issuer an Officer’s Certificate of Trademark Originator and
an Opinion of Counsel each stating that such consolidation, merger, conveyance,
or transfer and such supplemental agreement comply with this Section 6.05, that
such assumption agreement is enforceable against the assuming party (subject to
customary caveats and assumptions) and that all conditions precedent herein
provided for relating to such transaction have been complied with.

 

(b)                                 The obligations of Trademark Originator
hereunder shall not be assignable nor shall any Person succeed to the
obligations of Trademark Originator hereunder except in each case in accordance
with the provisions of the foregoing paragraph and of Section 6.04.

 

SECTION 6.06                    Governing Law.  This Guess? Contribution
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

 

SECTION 6.07                    Submission To Jurisdiction; Waivers.  Each of
Trademark Originator and IP Holder hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Transaction
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

17

--------------------------------------------------------------------------------


 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Person at its address referred to in Section 6.08 or at such other address
as shall be designated by such Person in a written notice to the other such
Persons;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any special, exemplary, punitive, or
consequential damages.

 

SECTION 6.08                    Notices.  All demands, notices and
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered at or mailed by registered mail, return
receipt requested, to:

 

(a)                                  in the case of Trademark Originator,
Guess?, Inc., 1444 South Alameda Street, Los Angeles, CA 90021;

 

(b)                                 in the case of IP Holder, Guess? IP Holder,
L.P., 1444 South Alameda Street, Los Angeles, CA 90021;

 

(c)                                  in the case of the Issuer, Guess? Royalty
Finance LLC, 2222 Glendale Galleria 2, Glendale, CA 91324; and

 

(d)                                 in the case of the Indenture Trustee, BNY
Midwest Trust Company, 2 North LaSalle Street, Suite 1020, Chicago, IL 60602;

 

or, as to any of such Persons, at such other address as shall be designated by
such Person in a written notice to the other Persons.

 

SECTION 6.09                    Severability of Provisions.  If any one or more
of the covenants, agreements, provisions or terms of this Guess? Contribution
Agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions and terms of this Guess? Contribution
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Guess? Contribution Agreement.

 

SECTION 6.10                    Further Assurances.  Trademark Originator and IP
Holder agree to do and perform, from time to time, any and all acts and to
execute any and all further instruments required or reasonably requested by the
other party hereto or by the Issuer more fully to effect the purposes of this
Guess? Contribution Agreement.

 

18

--------------------------------------------------------------------------------


 

SECTION 6.11                    No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of IP Holder, the Issuer, the
Indenture Trustee, or Trademark Originator, of any right, remedy, power, or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power, or privilege.  The rights, remedies, powers, and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.

 

SECTION 6.12                    Counterparts.  This Guess? Contribution
Agreement may be executed in two or more counterparts (and by different parties
on separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 6.13                    Third-Party Beneficiaries.  This Guess?
Contribution Agreement will inure to the benefit of and be binding upon the
parties signatory hereto and, with regard to the Subject IP and the Royalty
Receivables, the Issuer and the Indenture Trustee for the benefit of any
Noteholders, each of which shall be considered to be a third-party beneficiary
hereof.  Except as otherwise provided in this Guess? Contribution Agreement, no
other Person will have any right or obligation hereunder.

 

SECTION 6.14                    Headings.  The headings herein are for purposes
of reference only and shall not otherwise affect the meaning or interpretation
of any provision hereof.

 

SECTION 6.15                    Merger and Integration.  Except as specifically
stated otherwise herein, this Guess? Contribution Agreement sets forth the
entire understanding of the parties relating to the subject matter hereof, and
all prior understandings, written or oral, are superseded by this Guess?
Contribution Agreement.  This Guess? Contribution Agreement may not be modified,
amended, waived or supplemented except as provided herein.

 

SECTION 6.16                    Force Majeure.  Neither IP Holder nor Trademark
Originator shall be held responsible for any loss, damage, or delay suffered by
the other party owing to any cause that is beyond the reasonable control of the
defaulting party and cannot be attributed to negligence or willful
nonperformance of its obligation.  Such causes include, but are not limited to,
wars, embargoes, riots, civil disturbances, terrorism, fires, storms, floods,
typhoons, earthquakes and other natural calamities, strikes and labor disputes,
government acts and restrictions, and other causes that cannot be overcome or
prevented by due diligence.  Either party wishing to invoke this section shall
give notice to the other party stating the relevant cause.  The defaulting party
shall promptly resume performance of its obligations the moment such cause or
causes cease to operate.

 

SECTION 6.17                    Nonpetition Covenants.  Notwithstanding any
prior termination of this Guess? Contribution Agreement, Trademark Originator
shall not, prior to the date which is one year and one day after the Termination
Date, with respect to IP Holder or the Issuer, acquiesce, petition, or otherwise
invoke or cause IP Holder or the Issuer to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
IP Holder or the Issuer under any federal or state bankruptcy, insolvency or
similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or other similar official of IP

 

19

--------------------------------------------------------------------------------


 

Holder or the Issuer or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of IP Holder or the Issuer.

 

SECTION 6.18                    Interpretation.  As applied to this Guess?
Contribution Agreement, unless the context otherwise requires:  (a) words in the
singular include the plural, and words in the plural include the singular; (b)
reference to a law, statute, rule, regulation, charter, or bylaws, is deemed to
be followed by “as amended from time to time”; (c) “herein,” “hereof,” and other
similar words refer to this Guess? Contribution Agreement as a whole and not to
any particular section, subsection, paragraph, clause, or other subdivision; (d)
unless otherwise indicated or obvious, all references to “Section,” “Exhibit,”
“Schedule,” “Appendix,” or similar words refer to the particular Section in or
Exhibit, Schedule, Appendix, or similar item attached to this Guess?
Contribution Agreement; (e) “include,” “includes,” or “including” will be deemed
to be followed, as appropriate, by “, but not limited to,”; (f) the masculine
feminine and neuter genders shall each be deemed to include the others; (g)
“shall,” “will,” or “agrees” are mandatory, and “may” is permissive; (h)
references to “writing” include printing, typing, lithography and other means of
reproducing words in a visible form; (i) references to agreements and other
contractual instruments include all subsequent amendments thereto or changes
therein entered into in accordance with their respective terms and not
prohibited by this Guess? Contribution Agreement or any other Transaction
Document; and (j) references to Persons include their permitted successors and
assigns.

 

SECTION 6.19                    Waiver of Jury Trial.  EACH OF TRADEMARK
ORIGINATOR AND IP HOLDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUESS CONTRIBUTION
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

[Remainder of the page intentionally left blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Guess? Contribution
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

GUESS? IP HOLDER L.P.

GUESS?, INC.

as IP Holder

as Trademark Originator

 

 

 

 

By:

 

 

By:

 

 

Name:

Name:

Title:

Title:

 

 

ACCEPTED:

 

GUESS? ROYALTY FINANCE LLC,

  not in its individual capacity

  but solely as Issuer

 

 

By:

 

 

Name:

Title:

 

 

BNY MIDWEST TRUST COMPANY,

  not in its individual capacity

  but solely as Indenture Trustee

 

 

By:

 

 

Name:

Title:

 

 

S - 1

--------------------------------------------------------------------------------